UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE \ / \5/ 10
COMMISSION, | —
Plaintiff,
-v- No, 05-cv-5231 (RJS)

AMERINDO INVESTMENT ADVISORS
INC., ef al.,

Defendants.

 

ORDER
UNITED STATES OF AMERICA

ALBERTO WILLIAM VILAR, et al., No. 05-cr-621 (RIS)

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of the attached letter from Laurie Christov, dated January 2, 2020.
The Clerk of the Court is respectfully requested to add Ms. Christov to the 05-cr-621 docket as an
interested party. Any petitions in response to the Second Preliminary Order of Forfeiture as to
Substitute Assets should be sent to: “Criminal Docketing, Daniel Patrick Moynihan United States
Court House, 500 Pearl Street, Room 520, New York, New York, 10007.”

SO ORDERED.

Dated: January 13, 2020
New York, New York YI

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
Lauria Christoy

825 College Blvd. #327 Oceanside, CA 92057 Ph 310 503-0224 email: laurie.christov@yahoo.com

 

VIA CERTIFIED RETURN RECIEPT January, 2, 2020
The Honorable Richard J. Sullivan

United States Circuit Judge Sitting by Designation

United States District Court

Southern District of New York

Clerk’s Office

500 Pearl Street

New York, NY 10007

Re: United States of America v. Alberto William Vilar and Gary Alan Tanaka
05 Cr. 621(RJS)

Dear Honorable Judge Sullivan,

| am writing you today in regards to the above referenced case to request that my name
be added to the list and placed on the Docket of # 05 Cr. 621 (RJS) as a legal interested party to
the property that has been ordered forfeited to the United States pursuant to Federal Statute
Title 21, United States Code, Section 853(n). | am the surviving spouse of Latchezar Christov,
one of the claimants of the above referenced case who is now deceased.

Enclosed is a copy of my marriage certificate and my husband’s death certificate for
your file. | also have enclosed a copy of the Amended Proof of Claim Form that was sent to the
Receiver, lan Gazes, dated July 7, 2015. This request was to amend the list (Claimant 27) and be
put in my name Lauranne Christov, after the death of my husband on January 16, 2015.

Enclosed you will find a copy of the letter of the Second Preliminary Order of Forfeiture
as to Substitute Assets sent by the U.S. Department of Justice, United States Attorney, Southern
District of New York dated December 19, 2019. According to the letter | have the right to
petition for a hearing to adjudicate the validity of my interest in the Additional Assets with the
Court within 30 days of the receipt of the notice.

Alternatively, a petition is now being filed as a legal interested party through the Pro Se
Intake Unit, United States District Court, Room 105, 40 Foley Square, New York, New York,
10007.

| appreciate your prompt attention in this matter.

auranne Christov

Sincerely,

  
  
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

December 19, 2019 a

VIA CERTIFIED RETURN RECEIPT

Estate of Latchezar Christov
c/o Laurie Christov

825 College Blvd. #327
Oceanside, CA 92057

Re: United States v. Alberto William Vilar and Gary Alan Tanaka
05 Cr. 621 (RJS)

Dear Ms, Christov:

Enclosed is a copy of the Second Preliminary Order of Forfeiture as to Substitute Assets that has been
filed in the above-captioned case in the Southern District of New York. Please note that this is being sent as a
substitute for the notice previously mailed on August 22, 2019 to Mr. Latchezar Christov at 360 Lexington
Avenue, New York,-New York 10017, which was_subsequently returned .to_our office for insufficient address __
on September 17, 2019.

Pursuant to Title 21, United States Code, Section 853(n), persons other than the defendant
who wish to assert a legal interest in property that has been ordered forfeited to the United States must file a
petition for a hearing to adjudicate the validity of their alleged interest in the property with the Court within
thirty days (30) of the final publication of notice, or receipt of actual notice, whichever is earlier.

In addition, the petition must be signed by the petitioner under penalty of perjury and
must set forth the nature and extent of the petitioner’s right, title, or interest in the property, the time and
circumstances of the petitioner’s acquisition of the right, title, or interest .in the property, any additional facts
supporting the claim, and the relief sought.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney
Southern District of N

By:
_ Alexander J. Wilson
Co-Chief, Money Laundering and
Transnational Criminal Enterprises Unit
Assistant United States Attorney
. Tel. (212) 637-2453

 

Enclosure
Case 1:05-cr-00621-RJS Document 848 Filed. 12/09/19 Page | i. ‘ofe 4

   
 
 
 

USDS SDNY
DOCUMENT
* ees rasa erin meena imitate ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

pre errtn ree mene) eis ee

 

 

mt —
UNITED STATES OF AMERICA SECOND
- PRELIMINARY ORDER OF
ee \ FORFEITURE AS TO.
SUBSTITUTE ASSETS

 

ALBERTO WILLIAM VILAR and
GARY ALAN TANAKA, |

05 Gr. 621 (RIS)
Defendants.

 

WHEREAS, ‘on.or:about August 15, 2006, ALBERTO WILLIAM VILAR and
GARY ALAN TANAKA (together, the“‘Defendants”) were charged in a twelve-count
Superseding Indictment; 83-05 Cr. 621 (KM) (the “Indictment”), with scouritics fraud,
investment adviser fraud, mail fraud, wire fraud, and money laundering, and conspiracy to.
commit such offenses;

WHEREAS, oi of:about November 19, 2008, a jury returned a guilty verdict

against Defendant Vilar on all twelve:counts of the Indictment and against Defendant Tanaka‘on .

Counts One, Three and Four of the Indictment; .
WHEREAS, on or about April 25, 2014, the Court entered Preliminary Orders of
Forféftare/ivfony fudembat imposing joint and several money judgments against the. Defendanits
iri the amount of $20,578,855.28, representing the amount of proceeds they obtained as a result
of the offenses (the “Money Judgments”) (Dkt. Nos. 684 & 687); |
WHEREAS, on or about August 2, 2019, the Court entered a Preliminary Order
of Forfeiture ‘as to Substitute Assets (Dkt. No. 802) forfeiting all of Defendants’ right, title and

interest in certain funds-and brokerage accounts (the “Substitute Assets”), finding that, due to the

 
Case 1:05-cr-00621-RJS Document 848 Filed 12/09/19 Page 2 of 4

acts or omissions of the Defendants, the proceeds:of the offerises cannot be located upon the
exercise: of due diligence, have been transferred, sold to‘or deposited witha third party, have
been placed beyond jutisdiction of the Court, or have been commingled with other property
which. cannot be divided without difficulty;
WHEREAS, the Substitute Assets aré not sufficient to fully satisfy the Money
Judgments; and
WHEREAS, the Government has identified dnefollowing additional assets in
which the Defendants have an ownership interest:
a. J.P. Morgan Chase brokerage account ruber 102-05012 MOD, held in
the name of the Trustees of the Aterinds Advisors (UK) Ltd, Ret,
Benefits Scheme
| (the “Additional Assets”). 7
NOW THEREFORE, IT IS ORDERED, ADJUDGED.AND DECREED THAT:
1. All of the Defendants’ right, title and interest in the Additional Assets are
hereby forfeited to the United States of America, for disposition in accordance with the law,
subject tothe provisions of Title 21, United States Code, Section’853 (ni), except. to the:extent that
_ the’ total portion of the Substitute Assets and the Additional-Assets ultimately forfeited to the
United States in'a Final Order of Forfeiture after the adjudication of all third party interests
exceeds the-amount of the Money Judgments.
2. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32,2(b)(6) of
the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv(C) and G(5)(a)Gi) of the
Supplemental Rules for Certain Admiralty and Maritime Claims. and. Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

2

 
Case 1:05-cr-00621-RJS Document 848 Filed 12/09/19 Page 3 of4 ©

published in newspapers. ‘The United States, forthwith shall. publish notice of this Sedond
Peclnany Order of Forfeiture of Substitute:Assetsforat-least thirty (30):consecutive days.. Any
person, other than the Dotendunts, slatrofnx’ Interest dn ‘the: Additional Assets must file a Petition :
within sixty (60) days from the-first day ‘of publication of the:totice-on this-official governitient
internet web site, or no later thai thivty-tive'(35) days trom the mailing of actual notice, whichever
isearlier. The government-shall reaponidta-any Rétition(@) within thirty (30) days of récelpt. .

a The published notice of forfeiture: shall stiterthatthe;petition (Wy shall be for a
hearing to adjuchonte the: ‘validity ofthe: petitioner ' alleged interest'in the Additional Assets, (ii)
shall be signed by the petitioner under pena lty of petjury; and (ili) Shall, sét forth the wature, and .
extent of the petitioner's ripiit, title ointerestin the Additional Assets, the.time ‘and citcunistatices
of the peiiontes soquisitioh oftheitight, Aitloand interest. iit the Additional Assets, arly. additional
facts sonnnileg the petitioner’ 3: claim; and ‘the. relief sought, ‘pursuant: to Title: 21, United States
Code; Section 853(n). .

4. Puesyant-to 32.0 (o\6)CA) of the Federal Rules of Criminal Provedures the
Government shall send siotivé to atiy peiisin who.teasonably appeais to be a potential lairiant
with standing to-contest the forfeiture in thie aidillagy.proededing.

5, Upon. adjudication of all third: sparty interests, this Court -will ‘enter a ‘Final
Orderof Forfeiture with respeot to:the.Additional Assets pursuant to Title 21, United States Code,
Section 853(i), i which all ititetests: will be addressed. All, Additional Assets forfeited to: the
United States under @. Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment. |

6, Pursuant fo Rule 32,2(b)(3) of the ‘Bederal Rules of Criminal Procedure;, the

United States Attorneys Office is authorized! to conductany discovery needed to identify, locate

 

 
Case 1:05-cr-00621-RJS Document 848 Filed 12/09/19 Page 4 of 4

or dispose of forfeitable property, including depositions, interrogatories, requests for production
of'documents and.the issuance of subpoenas.

a 7 ‘The: Court shall retain jurisdiction to enforee this Second Preliminary Orderof
Forfeiture as to Substitute Assets, and to amend itas necessary, pursuant to Rule 32.2 of'the Federal
Riles of Criminal Pocedhite. |

| 8. ‘The Clerk-of the Court shall forward three certified copies of this Second
Preliminary Order: of Forfeiture as to Substitute Assets to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering arid Asset Forfeiture Unit, United States

Attotney’s Office, One St, Andrew's Plaza, New York, New York 10007.

SO ORDERED,

Dated: .. _ December 9,2019
New York, New York

f

 
   

 

UNITED. STATES: CIRCUIT JUDGE
Sitting by Designation

 
“STATE PRR AIOE

LICENSE AND CEATIFICATE OF MARRIAGE

MUST BE LEGIBLE—MAKE NO ERASUAER, WHITEOUTS, OR OTHER ALTERATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NUMBER
1A NAME OF GROOM —Mmast roman) 118 MIDDLE iC, LAST (FAMILY) + 2. DATE OF BIRTH —montn, Day, vEAR
LATCHEZAR i CHURISTOV MAR 22, 1939
i 3A RESDENCE—ginagy avo nee 3B CITY Loy AP CODE | 3b, COUNTY—fata tian oe 4 BTATE OF DIATE
607 SKYLING TRAIL ~ TOPANGA 90290 LOS ANGELES BULGARIA’

St GROOM 3 MANGO ADDHEGS— Ow FErEnt * Saar oF ‘ov | 7A LAST MARRIAGE ENDED By: 78. DATE—monTH, Day, veAn
i reeset 1 0 DEATH % owso.wtION oO ANMuMeNr | MAR 7, 1972

# , ial BA. UBVAL OCCUPATION OB USUAL Ki OF BUSINESS OA INDUBTAY 0 NUMBER OF HQHEST GRADE COMPLETED

i INVESTMENTS |_ SECURITIES {yee
i HOA FULL NAME OF FATHER 108 BIATE OF Bint VIA, FULL MAIDEN NAME OF MOTHER 118 STATE OF BATH
i - LUBEN CHRISTOV BULGARIA KISSELINCHEN, LILLIANA BULGARIA
[ 12a NAME OF BRIDE—Fiast canary pas MIDDLE ac. CURRENT LAST (FAMILY) 12D, RAIDEH LAay {FAMILY 13, pare Oe ATH,

LAURANNE | CHRISTINE YOUNG APRIL 27,1961
‘ 14A RESIDENCE—sTALet Avo ramnen | 142 ChY 1 14¢. OP Cope] tap. COUNTY — QU Reg Gaur orena, 15, STATE OF BIATH
( anor [607 SKYLINE ‘TRAIL TOPANGA 190290 | LoS ANGELES cA
= 16. MAING ADDRESS —# DV FEARHT 7, wen OF re aa tg MARRIAGE ENDED BY: 8B. DATE—mowtn, Day, YEAR

; PERSONAL ae | “he Oa, ;
f ATA pe kin ‘oO bern a vissoLUTION:n ANNULMENT
i 19. USUAL OCCUPATION “Tien USUAL, KOND OF BUST On wou :

1

 

INTERIOR DESIGN

 
 

 

INTERIOR: DESIG’ Meepa

 

Mn.

20. NUMBER OF HIGHEST GR'DE

Gopprereo (1-12 oncounes 13-17")

 

|?10 Fut NAME OF FATHEA

EDWARD _PARK YOUNG, UR.

  

‘penne BATH « '¥
Ae

CAN"

 

#24, FULLIMAIOEN NAMECOR: MOTHERS,

(2? JACOULINE

 

 

JAY: CURRIE,

228. STATE OF wary

 

 

~

Wil, THE UNDERSIONED, AN UNMANAWED MAN ANO

 

ANO Lnunarive!
THAT HOALOAL -—eP MARRIAGE NOR, TO Tha,

So

D WOMAN, OTATE THAT THe Fonegowa HPO
IBBUANCE OF,

 

0 ropevecs tom ya mi oy cunt eno4 eo ever,

 

 

 

 

 

 

 

 

 

 

 

 

oP

VF |

 

    

OF ALIGENON 19 KNOWN TO UB An0 4 APE APELY P 1A CATH. OF MARFRACL
AFFIDAVIT a ~ is a — F fc
= : be MMe, "
> rae “a | Me OY per
t auranerren dl sn FrneO OULY FUTHOMEED BY Tid LAW ( Lovcunioniater Cipeaony vaTien TH aYATR
or cou ti ala a ee ava. REOULAED CONBENEATPOR TH il i onrnE 4
UCENG- = [254 ISSUE DATE Yo hase LICENGS: 6 EXPIRES AFTER i LICENSE HUMBER! | |
Tomanny | “OMRON. ven cs il

 

 
 

 
 

 

 

    
  

CERTIFICATION
OF PERSON
SOLEMNIZING
CEREMONY

    

LAWS OF THE STATE re czens™ ‘
June %, 52

 
   
 

tee
pares a0 |
EL aly moh

 

   
 

 

 

 

 

ae re tahoe a,

cont FECORDEAL >

 

  

     

SGHATURE OF LOCAL REOITAAR

  
 
 
 
   

IAAYE OF CAL@ORPEA CEPARTIALIN GP HEALTH BEER OF NCE OF BTATE RaceaTRAN

CHARLES WEISSBURD

Registrar-Recorder

ae

Le TESS OD

 

  
  

 

 

 

This is to certify that this document is a true copy of the official record tiled with the Registrar-Recorder.

DEC 06 1999
19-693318

‘This copy not valid untess prepared on engraved border displaying the County of Los Angeles
Seal and Signature of Registrar-Recorder,

@ bet VOU Pay tee

: AANA

SEE ANG, OS

 

 

 

 
 
 
   

  
 
 
 
     
 
 
Transmitted via Federal Express

July 7, 2015 ©

lan J. Gazes, Receiver

Gazes LLC

151 Hudson Street

New York, New York 10013

RE: SEC v. Amerindo Investment Advisors Inc., USDC Case No. 05 Civ. 5231
Claimant: LatchezarChristov, Claim No. 27
Amendment to Claim
Mr. Gazes,

I am the surviving spouse of Latchezar Christov who is a claimant in the above
referenced receivership. Mr. Christov died on January 16, 2015. Enclosed is a certified
copy of Decedent’s death certificate for your file. | ama successor in interest to this
claim, referenced-as Claim 27-0n the Receiver’s Claims Register, also enclosed.

This letter is sent for the purpose of amending the claim to substitute in as
Claimant in light of Mr. Christov’s passing. A copy of the claim submitted on September
19, 2013 is also enclosed for your reference,

My address and phone number are:

Lauranne Christine Christov

825 College Blvd #327
Oceanside, CA 92057

310-503-0224

Please advise what if any other information is required to perfect amendment of this
claim in the respects stated above.

Warmest regards, “

Y anna

uranne Christine Christov

  

Enclosures
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OT'E68'9SE"/S auoN uMouxuy p9°977'ZS7'S$| 4auIO ‘vaU"ID |UMoUxU uepsor eayasuy| sz
PH] Yapawy
UMOUAUL) auoN uMOoUxUr 00°000'000'TS ADI ITO 66L'L -OIN 2/1/} PIT SBUIPJOH dnowg suoqsanu| jeuONeN] FZ
jeyides
UMOUAUN) OO'€0r’68TS UMOLUAUP) 9P'ZTS'TSZS| sepouy ‘JOLY |Z2'250'9 BJEGEY WEINUIEd) €2
UMOU AUP) O'S6E‘OES UMOUxUN) 86'ST9'L8Z'TS dOLY |UMOUNUl) sqqid “M Auoyjuy| ZZ
uUMOUXUN) UMOUXUL) UMOUXUL) Lv'OL9'THS JOLY |ZE'VET'T puejjaams uyor] Tz
UMOUXUN) UMOUAUl) UMOUAUP] LYTLO‘TETS ADLV |pS'EZ3‘Z pueyeams Ayjowll| Oz
UMOUUP uMoU UN, UMmoUXUN 00'96r'9r8'%S ADLY |p8'6S8°ETT puefiaams uyor| GT
UMOUUN) uMouxun, uMoUxUn Ly OL9'TtS ALY |CEVET'T puejaams jajed| gt
umouxuy 3UuoN umouxun 00°000'00S‘TS JOLY |UMOUxUy uolzeJOdiOD psojsulm aYL} LT
S|UIOMWSH &/4/2 YOIIH else
SHEL] Pue BusoyUay eujy e/y/e esj|O ayojeyD
OP 9ST'62b'L$ umouxuy) uUMOUUy €L'968'S8'9S| VausD ‘4D.LV }00'000'06 Bulg JO J/24aq UO puke jasuUuly JO} BIUOYTSH Pay|y] YT
umouxuy | ° auou OO'9rT’80zS 00°S86'PZTS dD1V |8TOE9'T akey sajeud| ST
umouyun QUuON uMOUAUN 00'000‘0S$ ¥ay49 JumouyUn SIUeH yUes4| FT
UMOUAUN SUON UMOUXAUN 9v'CTS'TSZ$ ADL |Zz'250'9 ysjem uae 7B pjeucg] €T
UMOUUL) auoN ES'OZ6‘ECS Or'eTS‘TSZs ADLY |22'450°9 oyAes ulqoy| ZT
UMOUAU) UMOUXUN| #9°SLZ'9L6'TS 00°000‘00TS Vdudd juMoUuxjUn zayoues euepeuy| TL
UMOUXU) ouoNn OL6vL'TLZS vU'9CL'SLTS ADLV [00° 00r'2z Saweyy sawef) OT
ouoN euoN SuoN 00°000‘00S$ ADLV |L9°LT69T Seliindes UEPLAaYs é
uMOUAUT) auoN UMOUUP) 00°000‘0SzS JOLY 186° L56'T eujawey Japuins g
uMoUXUn ouoN UMOUUN) 9P'CTS'TS7S JOLV |@2'250'9 US|EM |SeUdIIA) L
UMOUXU SuoN UMOUXU SOPLL PSS UMOLYUL) | UMOU YU adouy yyeqezi|4 c
UMOUAUA) UMOUAUl) UMOUAUL) UMOUAUL] yono ju] Ep 206 Enz
umouxun UMOUXUN umouxun 6L89T'9bPS ADI |LZP8L'PT
dT]
pI'vS0‘'0Z6'9ZS 97°L98'EST'TS Or'0SE'9E8S EG OTE'CL6' TTS}: ways uaeld @ UMOIJg Sodag 0/9 Jae Bugag 7g JaAe| est] t
"PY] UOSIPOOD sayING 2/4/}
UMOLDUN) 00°0S S9'786'09S- 00°000‘S6$ ADLY [9° 279'T PEUWIT JOS) JeyIND e/4/e payul] SASUlLWON [JDO €
€L°70S‘Z66$ 00°000'St$ OT'OPT'S6T$ 9L'SPL'6LZS vaus9 wyjouJaddy - uUewZjee1g UYOf] =z
UMOUxUN 00°0S]}_ 00°000'000°9S 00°000‘000°9S €8°€66'T6 "a'W ‘BuAles pjeuoy 3]

 

 

 

 

  

 

 

 

 

 

 

 
  
 

  

 

 

JLVG YVE ETO? ‘OZ HSGINALATS JHL AG YSAIZNIY OL GALLINIENS WIVID JO S4OO¥d TIV JO Y3LSID3Y SITIO

Z 10 T BLE Se

GOT PS e-PPEBSOMSOY SEY TeZeG Ko“ gait aseo

 
 

 

ssulpaaooid
pue SUOIESISaAul ‘SUONeSII) SNOWeA YUM UO!DaUUOD Ul JUJeLWUIe|D Aq pasnsul
sasuadxa pue saaj [esa] JO} ING 1USWSeAUI UO pase WiIe|9 Aue Jasse JOU Sop JueWIe|D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

auoN JT] Saiqundas UeBIOW ‘d‘f] Bz
“OpULIaLUY O} Sjual/o [eUa}Od Sulsnpowqur

JOj 834 5,JOpUly,, JO} ING JUaWIsaAU! UO paseg WIe|D Aue JJasse JOU SaOp JueWIe|D aUuoN AoYsUUD Jezayoie]] Zz

"PTT GIN) SiOSIApY OpuUaWwYy aul Jo Saaysn4) au, JO SWeU au} Ul Play ‘ZTOSO-ZOT USO , aWayas
df JO anejA pun, 243 JO) ING JUaLUSaAU| UO paseg Wield Aue Jasse JOU S@Op JUeWIEID] OO'EST’TSS‘OTS] Siajuag JuaWaiay pl] YN SeOSIApY OpuLawy aut! 97

B YPUL| PU Je]IA O} padueApe sysoo yun juaweseuew Alanoday ‘oslajuop|
asuajap Jo JuaWAeda. J0J ING JUaWISaAU! UO paseq WiIe|D Aue Juasse JOU SaOp JUeWIE]D 00°000’000’T$ aLWaYs 0/9 sONporg jeloueuly pue puog sajaneu] = ¢
au : saqon” ped oa ora uli yd wer geetey qunowy: . que wWe|D. “ON:

SIWIVTD YOLSSANI-NON

'S}O1d $0/SZ/¢ JSOd pue aid aulWJajap 0} spoyja pue sedunos ejep Jo AjaleA apIM e padojdwia s}UEWIE!D [ENPIAIPUI 4s

*JUAWSAAU! [2/}UL 1194} JaIJe JUIOd ye sanss| sjusWaje}s UI Paja|jas sanjeA jesse Jau paseq WO JUNOWWE PUN jedioulsg JY} PAUILUaap USO SJUEWIE|D 4»

"JUDWSBAU! [EIU! SU} JOYE SUI] BLUOS PaAlaIa1 sjUBLUa}e}s

junos2e Wolf, JUNOWe aueYs anodasad say) paUlUajap alojasayy SJUBLUIEID “S}UaLUayeys pUNODIe JejNZas anlaoed JOU pip Aay payiasse sjueUED Aue

€v'909'Src‘crs O£°S99'8TH'TS ZLLES"ESP'GS —-GB*ZSL"vZr'6r$

umouxuy) umouxuy umoux{un ET'€0S‘69TS 491v [oT Tr6'9 Ue|g SULEYS WOsg SiBaUIBeU|] OF
umouyun umouxun umouxun 00'000‘0ES 4O1V lov'ov6 snl $,UaIP[IUD sna “"S 8Aq aul] a6z
umoUuxuN) umouxuNn umouxun TS'TEL 00Z$ 45.1Lv |00'6S5'0Z ysni| Jazjeypod-snaie |Auayd ayi| pez
umouxun umouxun) umouxun TS'TET‘00@S 49.1Lv |00°6SS0z ISM sndieW| “y uaAais aut! 26z
UMOUXUPY UMOUXUPY UMOUAU/) TS'TET‘O0ZS ADLV |00°6SS‘07 Hsn4] Snel] ‘f sueeq el) G6Ez
UMOU AUN) UMOUU) UMOU UN) 96'0v0'TSP'8S ADLV |PO'SOT‘OPT SNIIEWW [NEd| 262

 

 

 

 

 

 

 

 

3LV0 UV ETO? ‘OZ YASWALd]S JHL AG YSAISDIY.OL GALLINNNS WIV1D 40 S$4OO'd TIV JO Y5LSID3¥ SINIVID

z 10 2 SOW ET /POIOT Bat! "2-PLE GSM IBY SEY IEEE KS SEE ase

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

* opCURITIES AND EXCHANGE COMMISSIO®, ”

Plaintiff,
08 Civ. 5231 (RIS)

¥.
ECF CASE
AMERINDO {NVESTMENT ADVISORS INC,,
AMERINDO INVESTMENT ADVISORS, INC,,
AMERINDO ADVISORS UK LIMITED,
AMERINDO MANAGEMENT INC,,
AMERINDO TECHNOLOGY GROWTH FUND, INC.,
AMERINDO TECHNOLOGY GROWTH WUND O, INC.,
TECHNO RAQUIA, S.A).
ALBERTO W. VILAR, and
GARY ALAN TANAKA,

Defendants.

 

eee

Fo ts ach

 

 

ape ane

AMENDED PROOF OF CLAIM FORM

Please fill in the information below and supply the supporting documents requested as an attachment

to this proof of claim form. This should be recelved in hand by the Court appointed Receiver for
Amerindo Investment Advisors (Panama) et a/., whose name and address is below, so as to be
received in hand on or before September 20, 2013, 5:00 P.M. (Eastern Standard Time) by (a) certified

mail, return receipt requested, or (b) overnight courier, oF (hand delivery):

lan J. Gazes, Esq.
Gazes LLC
151 Hudson Street
New York, New York 16013

Debtor means one or more of the Amerindo entities captioned above In which you gave Principal Funds.

Principal Funds meansmall funds given to the Debtor(s) and NOT returned To you.

Profits mean the appreciated value of the Principal Funds. By way of example only, earned interest if
you held promissory notes and NOT paid to you.

If you are not sure of a fact, please so state the fact you are not sure about, and
provide the best documentation you have including copies of Amerindo
5

statements for at least three months prior to and after the dates indicated

pelow.

ee ig tect

pA tt

Please answer the questions below and submit together with this completed form apy wrltter
agreements between you and the Debtor(s} as concerns the establishment and/or opening ofan
account with the Debtor(s) {include Amerinde statements for three (3) montis prior to the date.

indicated and after) and Profits prior to May 25, 2095.

THIS PORTION OF THE PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND

PROFITS AS OF MAY 25, 2005

cluding the name of any antity through

4. Your name; address, email address and phone number, in
ddress had changed,

which you provided Principal runds with the Oebtor(s). If your mame ora
please specify. LAURANNE CHRISTINE C
Address: 62-5 Collage Biv WB 27,0CLomitke, CA 99-067
— ® Phone: 3(0 GOB-029-44
2, Nameand address of Debtor{s) (Amerindo entity) in which you gav
intended Amerindo entity if the recipient entity Is different.
See attached claim referenced as Claim 27 on Receiver's Claim Register

e the Principal Funds and the

Please specify and provide documents reflecting the transmittal of Principal Funds to the

Dehtor{s). See attached claim referenced as Claim 27 on Receiver's.Claim Register

3. Details Including the amount and supporting documentation related to PrincIpal Funds you
clairn as of May 25, 2008 including any Amerinda statements for three (3) months prior to May

25,2605 and after, if any: $2,100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register

4. Details including the amount and supporting documentation related to any Profits you clairn as

of May 25, 2005: $2,100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register
5. Did you receive any distributions from the Debtor on account of your Principal Funds you claim

as of May 25, 2005? NO
iF yes please specify any and all distributions and include any payments to third parties by the Debtor(s)
on your behalf. ts

Please attach three (3) statements you received from the Debtor(s).
please provide copies of all documents that support your claim as of May 25, 2005. Documents could
include but are limited to promissory notes, itemized statements of your accounts, cancelled checks,
wire transfer confirmations, letters, contracts, judgraents, and security agreements. If the clalm ts:

_secured please attache all document supporting same.
stions below and submit together with this completed form any written

ou and the Debtor(s) as concerns the establishment and/or opening of an
value after May 25, 2005.

Please answer the que
agreements between y¥
account with the Debtor and appreciated

PART B

THIS PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND PROFITS AFTER

MAY 25, 2005

address including the name of any entity through

1. Your name, address, phone number, and emai
after May 25, 2005. If your name or address

which you gave Principal Funds to the Debtor(s)
had changed, please specify.

> Mame and address of Debtor(s) (Amerindo entity) in which you gave the Principal Funds and the

intended Amerindo entity if the recipient entity is different. .

Please specify and provide documents reflecting the transmittal of Principal Funds to the

Debtor(s).

ted to Principal Funds you

3. Details including the amount and supporting documentation rela
ived after May 25, 2008):

claim after May 25, 2005 (please attach any statements you rece

4. Details including the amount and supporting documentation related to any Profits you claim

after May 25, 2005:

Did you receive any distributions from the Debtor en account of your Principal Funds you claim

after May 25, 2005?

ut

if yes please specify any and all distributions and include any payments to third parties by the Debtor(s)

on your behalf.

Please attach the last three (3) statements you received from the bebtor{s).
il documents that support your claim after May 25, 2005. Documents could

itemized statements of your accounts, cancelled checks,
dgments, and security agreements. If the claim is

Please provide copies of 2
include but are limited to promissory notes,
wire transfer confirmations, letters, contracts, ju
secured.please aitached all document supporting same.

Please redact all account numbers other than the last 4 digits on the statement
including personal identification numbers such as social security numbers and

business EIN numbers.

DO NOT SEND ORIGINAL DOCUMENTS,
3
Signature:

_ bam the account owner tam the account owner's authorized agent

Please note that, although you may make a claim through an agent, you DO NOI NEED TO HAVE AN
AGENT to make this claim, and pay or offer to pay an agent merely to make this claim or obtain
payment on your account. Your claim will not be reduced if you do not have an agent.

Print Name, sone lbseSietainer —iesarpceespseoltenpeil
Title: el a
Company: set Srcmandap nents es
Email: il a tie ape eae

Telephone Nurnber:

 

 

Signature Date

{f claim has been assigned please provide the following information:

Name of Assignee: a
Address of Assignee: __. ee
Email of Assignee: . eee iH
Tel No. Of Assignee: no rer
Date of Assignment: =. _
